UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5231



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN ARTHUR LACY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00040)


Submitted: November 21, 2006               Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William E. Loose, WILLIAM E. LOOSE, ATTORNEY AT LAW, P.A.,
Asheville, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, David Kenneth
Davis, Corey F. Ellis, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Stephen Arthur Lacy entered a guilty plea to obstruction

of   commerce     by   robbery,   in    violation     of   18   U.S.C.   §   1951

(2000)(Count One), and brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c) (2000)(Count Two). He

received a sentence of 204 months imprisonment on Count One and 84

months on Count Two to run consecutively.

               Lacy’s counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that he has

concluded there are no meritorious issues for appeal and that Lacy

waived his right to appeal as part of his plea agreement except for

claims    of    ineffective   assistance       of   counsel   or   prosecutorial

misconduct, and there are no such meritorious claims on appeal.

Lacy filed a pro se supplemental brief arguing that his appeal

waiver was invalid because it was entered prior to the Supreme

Court’s decisions in Blakely v. Washington, 542 U.S. 296 (2004),

and United States v. Booker, 543 U.S. 220 (2005), and that his

sentence exceeded that authorized by his guilty plea.                Finding no

reversible error, we affirm.

               Because counsel had not raised any specific issues in his

Anders brief, and in accordance with Anders, we have reviewed the

entire record in this case and have found no meritorious issues for

appeal.




                                       - 2 -
            We find Lacy’s claim in his pro se brief that his appeal

waiver was invalid meritless.         A defendant may, in a valid plea

agreement, waive the right to appeal under 18 U.S.C. § 3742(a)

(2000).    United States v. Wessells, 936 F.2d 165 (4th Cir. 1991).

“The validity of an appeal waiver depends on whether the defendant

knowingly and intelligently agreed to waive the right to appeal.”

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).          Whether

a defendant has effectively waived the right to appeal is an issue

of law reviewed de novo.      Id.     The record establishes that Lacy

knowingly and intelligently waived his right to appeal. The waiver

is   not   rendered   unenforceable    based   on   the   Supreme   Court’s

subsequent opinion in Booker.       See United States v. Johnson, 410

F.3d 137 (4th Cir.), cert. denied, 126 S. Ct. 461 (2005); Blick,

408 F.3d at 170-73.

      Next, we find Lacy’s claim that his sentence exceeded that

authorized by his guilty plea is without merit.            Lacy agreed as

part of his plea agreement that the appropriate guideline range was

262 to 327 months of imprisonment and he was sentenced to a total

combined sentence of 288 months of imprisonment, which is within

that range.    Further, Lacy’s sentence was imposed consistent with

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005), and was

within the advisory guideline range and within the statutory

mandatory minimums and maximums.




                                 - 3 -
           Therefore, having found no meritorious issues for appeal,

we affirm Lacy’s convictions and sentence.         This court requires

that counsel inform Lacy, in writing, of the right to petition the

Supreme Court of the United States for further review.          If Lacy

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel’s motion must

state that a copy thereof was served on Lacy.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 4 -